GRAVES, Judge.
On this the 13th day of June, 1939, there came on to be heard the application of Bob White, appellant in the above entitled and numbered cause, praying for a stay of execution of the judgment heretofore affirmed by this court on March 22, 1939, and motion for rehearing in said cause was overruled on May 17th, 1939.
It appears that appellant has now pending before the Supreme Court of the United States an application for writ of certiorari seeking a review of the judgment of this court in said cause. It further appears that in said application appellant alleges the existence of a substantial Federal question in the case upon which this court has ruled adversely to appellant, and that said application is made in good faith.
It further appears that the Supreme Court of the United States is now in vacation and that said application for writ of certiorari was filed in said court on the 6th day of June, 1939, and that said court can not hear said application until the court shall have reconvened in its October, 1939, session; and that the sentence passed upon appellant, and which he seeks to have this court to stay awaiting action of the Supreme Court of the United States is a death penalty, and unless same is stayed appellant will be executed by the penitentiary authorities of the State of Texas before the reconvening of said Supreme Court of the United States. *Page 673 
The application of appellant for the stay of execution is hereby granted and the Warden of the State Penitentiary of the State of Texas is hereby restrained from executing appellant under the judgment of conviction and the mandate of this court until the Supreme Court of the United States shall have acted upon said application for the said writ of certiorari.
It is not intended by the entry of this order for the stay of execution that this court entertains doubt as to the correctness of the opinions heretofore rendered in this cause, but the stay is granted in order that the Supreme Court of the United States may have an opportunity to review the action of this court in the premises.
This the 13th day of June, A.D. 1939.
                ORDER REVOKING STAY OF EXECUTION.